Citation Nr: 0027760	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  00-17 979	)	DATE
	)
	)


THE ISSUE

Whether a January 1958 Board of Veterans' Appeals decision, 
which affirmed the RO's severance of entitlement to service 
connection for sarcoidosis, should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1946 to March 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
CUE in a Board decision dated January 23, 1958.


FINDINGS OF FACT

A legally cognizable claim of CUE, relative to the issue 
adjudicated in the January 1958 Board decision, has not been 
asserted.


CONCLUSION OF LAW

The January 1958 Board decision, which denied restoring 
service connection for sarcoidosis, did not involve CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 
20.1403 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the January 
1958 Board decision constituted obvious error of fact or law 
because the evidentiary record did not demonstrate that the 
original grant of service connection was clearly and 
unmistakably erroneous. 

Factual background at the time of the 1958 Board decision

The service medical records are negative for sarcoidosis.  

According to an October 1948 statement, WMT, M.D., the 
veteran's private physician, reported that he treated the 
veteran after service in August 1947 for symptoms of weight 
loss, body aches, and chills and fever.  The doctor's 
pertinent findings were rales throughout the lung fields and 
a chest x-ray that revealed evidence of acute bronchitis.  

According to VA hospital records in September 1948, the 
veteran was hospitalized with a one-week history of an upper 
respiratory infection with shortness of breath and a 
productive cough.  The diagnosis was bronchial asthma of 
undetermined cause.  In February 1950, the veteran reported 
slight dyspnea and occasional cough since the 1948 
hospitalization.  Chest x-rays showed extensive irregular 
somewhat nodular appearing densities throughout each lung 
field as well as changes suggesting hilar and peritracheal 
adenopathy; follow-up films were obtained, and it was 
reported that these findings suggested primary lung 
involvement with Boeck's sarcoid a possibility, but a 
histologic diagnosis could not be made.  The final diagnosis 
was pulmonary infiltration of undetermined cause.  

In July 1950, CTS, M.D., the veteran's private physician, 
reported that a biopsy of several subcutaneous nodules from 
the veteran's left arm indicated Boeck's sarcoid. 

On VA examination in November 1950, the symptoms were cough, 
occasional fever, weight loss, chest pain, shortness of 
breath and fatigue.  A chest x-ray was consistent with the 
clinical diagnosis of sarcoid.  The diagnosis was Boeck's 
sarcoid with elevation of total protein and moderate anemia. 

In a February 1951 rating decision, the RO, citing the 
medical evidence in the above paragraphs, granted service 
connection for sarcoidosis on a presumptive basis.  The RO 
determined that sarcoidosis had "onset" from August 1947, 
within the presumptive one-year period.   

In December 1954, the RO proposed to sever service connection 
for sarcoidosis on grounds of clear and unmistakable error, 
citing VA Regulation 1009(A), as in effect at the time, 
(revision of rating decision on the basis of clear and 
unmistakable error), because there was no relationship 
between the acute bronchitis diagnosed in August 1947 and the 
subsequent diagnosis of sarcoidosis in 1950.  

In January 1955, the RO notified the veteran of the proposal 
to sever service connection for sarcoidosis.  The 
notification contained detailed reasons for the severance and 
he was given 60 days to present evidence to show that the 
severance was not warranted. 

In response, the veteran submitted statements from two 
private physicians.  According to a January 1955 statement, 
CTS, M.D., opined that the veteran's service-connected 
disability had onset in 1947, but that sarcoidosis was not 
diagnosed prior to 1950 because of the nature of the disease, 
which was an obscure and rare condition.  In a March 1955 
statement, a second physician, WMT, M.D., reported that he 
had treated the veteran in August 1947 and then saw him 4 
more times in 1947 with findings of weight gain.  WMT added 
that, on the last visit in December 1947 for pain on deep 
breathing, the veteran's lung pathology began in 1947.  After 
noting that sarcoid had been diagnosed in 1950, the physician 
stated that presently the veteran's main difficulty was 
bronchial asthma. 

In a March 1955 rating decision, after review of all the 
accumulated evidence, the RO severed service connection, 
citing VA Regulation 1009(A), effective August 31, 1950.  The 
determination and reasoning were the same as noted in the 
January 1955 proposed severance action.  In dissent, the 
medical member of the rating board expressed the opinion that 
continuity of symptomatology could be rated as 10 percent 
within the presumptive period.  He was also of the opinion 
that the decision to sever was merely a difference of opinion 
and not error. 

Thereafter, the veteran perfected an appeal of the severance 
action to the Board.  In September 1955, the Board remanded 
the case to obtain chest x-rays and to have the x-rays 
reviewed by a VA specialist.  

In March 1956, VA conducted a comparative study of the x-rays 
on file.  In the examiner's opinion pulmonary tuberculosis 
was shown on the veteran's induction film in February 1946 
with no evidence of advancement demonstrated on the discharge 
film in February 1947. 

From June to July 1956, the veteran was admitted to the Hines 
VA Diagnostic Center for observation and study to determine 
the true diagnosis of the veteran's lung disorder.  According 
to a September 1956 report, after an extensive work-up, 
including a review of x-rays from 1946 to 1956 and studies by 
the resident staff and consultant specialists in internal 
medicine and respiratory diseases, the diagnosis was Boeck's 
sarcoid.  The consultant in respiratory diseases commented 
that the first real evidence of pulmonary infiltration by x-
ray, suggestive of sarcoid, was in 1950, with a definite 
increase on an October 1948 film.  The specialist described 
the x-rays taken in service on induction and at separation as 
essentially normal in appearance and nondiagnostic, 
respectively.  He also described the August 1947 film as 
normal. 

After reviewing the Hines VA report, in an October 1956 
rating decision, the RO restored service connection, finding 
that the March 1955 severance action was, itself, a product 
of clear and unmistakable error.  In a dissenting opinion, a 
rating specialist expressed the opinion that there was no 
evidence that sarcoidosis was manifested to a degree of 10 
percent within the presumptive period. 

In November 1956, the RO forwarded the file to VA's Chief 
Benefits Director (CBD) for administrative review.  
Thereafter, the CBD sought a medical opinion from VA's Chief 
Medical Director (CMD), who, in a June 1957 opinion, 
concluded, after a review of the record, including x-rays, 
that sarcoidosis was not shown on service x-rays, that the 
March 1950 x-ray was the earliest evidence of sarcoidosis, 
and that the August 1947 episode described by WMT, M.D., was 
not an early manifestation of sarcoid. 

After the review of all the evidence of record, the CBD 
decided that the evidence was insufficient to establish 
service connection for sarcoidosis. 

In a June 1957 rating decision, the RO implemented the CBD's 
decision and denied restoration of service connection for 
sarcoidosis.  The RO notified the veteran and his 
representative of the decision not to restore service 
connection.  At a hearing before the Board in August 1957, 
the veteran's representative presented additional argument, 
including reference to the administrative review by CBD. 




Analysis

Under applicable criteria, a decision by the Board is subject 
to revision on the grounds of CUE.  If evidence establishes 
the error, the prior decision shall be reversed or revised.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111(a) (West Supp. 2000)).  
Review to determine whether CUE exists in a final Board 
decision may be initiated by a party to that decision.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. §§ 501(a) and 7111) (West Supp. 
2000)); 64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1400(a))).  In implementing 38 U.S.C.A. § 7111 (West 
Supp. 2000), the U.S. Congress intended the VA to follow the 
established case law defining CUE found primarily in the 
precedent decisions of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  64 Fed. Reg. 2134, 
2137 (1999).  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 
166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  38 
C.F.R. § 20.1405(b) (1999).

Concerning the January 1958 Board decision, the veteran and 
his representative register a number of complaints relative 
to his dealings with VA prior to the issuance of the January 
1958 Board decision.  In this regard, the representative 
specifically states in an August 1999 statement that: 

the record is clear that reasonable minds could not 
review the evidence that the Board considered in 1958 
and conclude that the RO's original grant was erroneous.  
The record contained abundant medical evidence that the 
grant of service connection was proper.  Statements and 
conclusions of Dr. [redacted], a physician from the 
rating board who dissented with the severance action, 
and conclusions of the VA Diagnostic Center all 
supported the RO's original decision to grant service 
connection.  It is noteworthy that these clinical 
assessments were of significant probative value as they 
were predicated upon extensive treatment of the veteran 
and/or review of his medical records.

The representative further maintains that the Board's January 
1958 decision was erroneous because the evidence of record 
plainly failed to meet the regulatory threshold in effect at 
that time, which mandated that once service connection was 
established, it could only be severed on the grounds that the 
grant was clearly and unmistakably erroneous.  

In considering the veteran and his representative's 
contentions of CUE relative to the January 1958 Board 
decision, the Board has taken great pains to set forth his 
allegation of CUE with precision and particularity.  In this 
regard, the veteran's primary contention is that the factual 
record in January 1958 did not show by clear and convincing 
evidence that severance of service connection for sarcoidosis 
was warranted.  In the case of Damrel v. Brown, 6 Vet. App. 
242 (1994), the Court held that the argument that the RO 
misevaluated the evidence available to it at the time of the 
determination at issue (reweighing of evidence) is not the 
type of administrative error reversible under 38 C.F.R. § 
3.105(a).  Likewise, a disagreement as to how the facts were 
weighed or evaluated, has been specifically set-forth as a 
type of allegation that will not lead to a valid claim of CUE 
in a Board decision.  See 64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(d))).  

Regarding the assertion that there was evidence of record 
that supported the veteran's claim, and the Board committed 
CUE in failing to restore service connection for sarcoidosis, 
this also does not provide a basis for a finding of CUE.  
While a review of the clinical evidence before the Board in 
January 1958 reflects that while there were some medical 
opinions linking the veteran's sarcoidosis, first diagnosed 
in 1950 to a compensable degree within the one-year 
presumptive period after service, the fact that there was any 
opposing evidence pointing to the conclusion that the veteran 
did not have sarcoidosis to a compensable degree within the 
one-year presumptive period after service precludes a finding 
of the existence of clear and unmistakable error.  As a 
matter of law, clear and unmistakable error must be 
undebatable and cannot exist where the determination involves 
the weighing and evaluation of evidence.  Under the 
circumstances, the Board concludes that the veteran has 
failed to reasonably raise a viable claim of CUE in the 
January 1958 Board decision.

In view of the Board's foregoing, then, bearing on each 
conceivable allegation of CUE lodged by the veteran relative 
to the January 1958 Board decision, the Board is constrained 
to conclude that a legally cognizable claim of CUE, relative 
to such decision, has not been asserted.  Accordingly, no 
basis for the revision or reversal of the Board's January 
1958 denial of restoring service connection for sarcoidosis 
has been presented.  Related revision or reversal is, 
accordingly, denied.


ORDER

Revision or reversal of January 1958 Board decision, which 
affirmed the RO's severance of entitlement to service 
connection for sarcoidosis, based on CUE, is denied.



		
	NADINE W. BENJAMIN
Acting Veterans Law Judge
Board of Veterans' Appeals








 



